 

Exhibit 10.32

 

(PNC BANK LETTERHEAD)

 

 

January 28, 2014

 

 

Middlesex Water Company

1500 Ronson Road

Iselin, New Jersey 08830-3020

 

Attn: A. Bruce O’Connor, V.P. & CFO

 

Re:Renewal of Expiration Date for $20,000,000.00 Committed Line of Credit

 

Dear Bruce:

 

We are pleased to inform you that your committed line of credit has been
renewed. The Expiration Date, as set forth in that certain Letter Agreement
dated August 27, 2001 (the “Agreement”), and in the Amended and Restated
committed Line of Credit Note dated January 29, 2010 executed and delivered
pursuant to that Agreement (the “Note”), has been extended from January 29, 2014
to January 29, 2015, effective on January 30, 2014. All other terms and
conditions of the Note and the Agreement remain in full force and effect.

 

It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.

 

 

Very truly yours,

 

PNC BANK, NATIONAL ASSOCIATION             By: /s/Virginia G. Alling    
Virginia G. Alling     Vice President  

 

 

 

